Name: Commission Implementing Regulation (EU) NoÃ 390/2011 of 19Ã April 2011 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: air and space transport;  transport policy;  organisation of transport
 Date Published: nan

 20.4.2011 EN Official Journal of the European Union L 104/10 COMMISSION IMPLEMENTING REGULATION (EU) No 390/2011 of 19 April 2011 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the Community list of air carriers which are subject to an operating ban within the Union referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) The Air Safety Committee has heard presentations by the European Aviation Safety Agency (EASA) and the Commission about the technical assistance projects carried out in the countries affected by Regulation (EC) No 2111/2005. It has been informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving any non compliance with applicable international standards. (7) The Air Safety Committee has also been informed about enforcement actions taken by EASA and Member States to ensure the continuing airworthiness and maintenance of aircraft registered in the Union and operated by air carriers certified by civil aviation authorities of third countries. (8) The Air Safety Committee has also heard presentations by EASA about the categorisation of findings when carrying out ramp inspections in the framework of the of the EU Safety Assessment of Foreign Aircraft (SAFA) programme and has endorsed the Agencys proposals for a new categorisation of non-compliances with ICAO English Language Proficiency (ELP) requirements for pilots in the interest of guaranteeing full compliance with ELP standards without further delay. In accordance with such proposal, a category 2 finding should be raised in case of no ELP compliance but where the licensing state has filed an action plan with ICAO to bring itself to compliance. Furthermore, a category 3 finding should be raised in case of no ELP compliance and where the licensing state has not filed an action plan with ICAO or has notified full compliance without effectively respecting this requirement. Finally, a general remark (category G) should be recorded where formal ELP compliance can be attested even though actual communication during the ramp inspection process is very difficult because of the clear lack of English command of the pilots. The Air Safety Committee agreed to seek to apply these proposals in a harmonised way. EASA undertook to publish shortly relevant guidance material. (9) The Air Safety Committee also endorsed the Agencys proposal for Member States to establish functional links with the relevant Air Navigation Service Providers to report communication difficulties with aircraft crews due to the insufficient command of English of the pilots. Finally, the Air Safety Committee requested EASA to report at the next meeting of the Committee on the SAFA results regarding the implementation of the ELP requirements for pilots as well as on the implementation of the proposed categorisation. (10) Regulation (EC) No 474/2006 should be therefore amended accordingly. (11) Following the analysis of the European Aviation Safety Agency of information resulting from SAFA ramp checks carried out on aircraft of certain Union air carriers, as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: Cyprus decided on 26 November 2010 to suspend the Air Operator Certificate (AOC) of the air carrier Eurocypria Airlines following the stop of operations and the lack of financial means of the air carrier to operate in safe conditions; Italy decided to suspend on 24 October 2010 the air transport licence held by the air carrier Livingston and that held by the air carrier ItaliAirlines on 11 March 2011; Lithuania decided to revoke the AOC of the air carrier Star 1 Airlines on 11 November 2010; following the liquidation of the air carrier Blue Line and the subsequent suspension of its operating licence, France decided to suspend the AOC of this air carrier on 6 October 2010. Furthermore, France decided not to renew the AOC of Strategic Airlines on 16 September 2010; Greece decided to revoke the AOC of Hellas Jet in November 2010, had suspended the AOC of Athens Airways in January 2011, and had placed Hellenic Imperial Airways under heightened surveillance; Sweden decided not to renew the AOC of the air carrier Viking Airlines AB on 31 December 2010 and the United Kingdom had increased their surveillance activity of the air carriers Jet2.com, Oasis and Titan Airways. (12) Following-up the review of the situation of certain air carriers licensed in Portugal at the Air Safety Committee held in November 2010 (4), the competent authorities of Portugal (INAC) informed about the results of the enhanced safety oversight of the air carriers Luzair and White. Regarding Luzair, INAC reported that following a change of fleet, Luzairs AOC was suspended on 11 February 2011. Regarding White, INAC reported that it had undertaken 29 inspections in the field of operations as well as 5 inspections in the field of airworthiness, which did not reveal significant deficiencies. In addition, EASA reported that the air carriers were inspected in November 2010 and that neither inspection revealed significant deficiencies. In the context of a general change of policy in the company, two aircraft of type A320 with registration marks CS-TQO and CS-TQK were phased out in 12 November 2010 and 22 February 2011 respectively. (13) Following the analysis of SAFA inspection data by EASA and the identification of an increased number of certain German air carriers with results from SAFA inspections of greater than a major finding per inspection, the Commission launched formal consultations with the competent authorities of Germany (Luftfahrtbundesamt  LBA) and held a meeting on 10 March 2011. (14) The root cause analysis of the performance of these air carriers revealed particular weaknesses in the oversight of these carriers as also directly evidenced in a standardisation inspection carried out by EASA from 26-29 May 2009 in the field of operations which also pointed at an insufficient numbers of qualified personnel within the LBA, thus impacting upon Germanys ability to ensure continuous oversight and limiting the LBAs ability to increase the level of oversight where necessary. (15) The particular situation of Bin Air, an air carrier certified in Germany, was discussed at the meeting of 10 March where the air carrier attended and made presentations indicating the actions it had taken to address verified safety deficiencies identified during SAFA inspections. Also, the competent authorities of Germany informed the Commission of the suspension of the AOC of the air carrier ACH Hamburg GmbH. (16) Germany confirmed to the Air Safety Committee that the AOC of ACH Hamburg GmbH remained in suspension and the situation would be reviewed in May 2011, and if no progress had been made by this air carrier by that date the AOC would be revoked. Germany also informed that the oversight activities regarding the air carrier Bin Air had been intensified, the aircraft of type Cessna C550, registration D-IJJJ, had been removed from the AOC of air carrier Advance Air Luftfahrtgesellschaft, and that the LBA had intensified its oversight of other air carriers where poor results from ramp checks had highlighted safety deficiencies. The LBA stated that they had made it clear to these air carriers that suspension of their AOCs could be the consequence if no improvements were noted. (17) In terms of the lack of qualified staff, Germany informed the Air Safety Committee that no improvement in the situation would occur in 2011. However, an assessment of the LBAs personnel resources was underway and should conclude in spring 2011, therefore an improvement in the personnel situation is to be anticipated from 2012 onwards. (18) The Commission and the Air Safety Committee noted the efforts made by the competent authorities of Germany in resolving the identified safety deficiencies of certain air carriers, and the work underway to address the shortfall in personnel resources within the LBA. However, the Commission also emphasised that, without prejudice to the enforcement powers conferred on it by the Treaty, if such actions are ineffective in improving the performance of air carriers certified in Germany, action would be necessary to ensure that identified safety risks have been adequately controlled. (19) Following the analysis of SAFA inspection data by EASA and the identification of an increased number of Spanish air carriers with results from SAFA inspections of greater than a major finding per inspection, the Commission launched formal consultations with the competent authorities of Spain (AESA) and held a meeting on 14 March 2011. (20) The particular situation of Flightline, an air carrier certified in Spain was discussed at the meeting. The air carrier attended and made a presentation on actions taken to address identified safety deficiencies noted during SAFA inspections. In addition the air carrier detailed the actions taken following the accident to aircraft of type Fairchild Metro 3, registration EC-ITP. Flightline explained that they had entered into a business arrangement with the company Air Lada, not a certified air carrier, to operate two Fairchild Metro 3 aircraft, registrations EC-GPS and EC-ITP, using pilots provided by Air Lada. The Commission pointed out to Flightline that the same aircraft had been previously operating within the AOC of Eurocontinental, another air carrier certified in Spain, and that as a result of SAFA inspections and significant safety incidents with the operation of these aircraft, AESA had suspended Eurocontinentals AOC. (21) Flightline stated they had conducted all the required conversion training of the pilots and had carried out quality checks of the operation of the aircraft in the Isle of Man. The Commission requested further details concerning the air carriers corrective action plan and copies of the internal audit reports of the Fairchild Metro 3 operation. Following receipt of the information on 22 March, the Commission invited the air carrier Flightline to make presentations to the Air Safety Committee. (22) At the meeting on 14 March 2011 AESA briefed the Commission that they decided to limit the AOC of Flightline to prevent operation of the Fairchild Metro 3s, and that they had initiated the process to suspend the AOC. (23) The Commission invited AESA to provide further clarification on enforcement action concerning four other air carriers certified in Spain which had been identified by EASA as having poor SAFA results. AESA subsequently informed the Commission on 28 March 2011 that, following recent audits of Air Taxi and Charter International, and Zorex, significant safety discrepancies had been noted and, therefore, the procedure to suspend the AOCs of both air carriers had been initiated. In terms of the air carrier Jetnova, AESA awaited the response of the air carrier to specific findings made by AESA and if found to be inadequate will initiate the suspension procedure. With respect to the air carriers Aeronova, Tag Aviation and Alba Star, AESA was continuing its oversight but considered specific regulatory action was not required at this stage. The air carrier Flightline was heard by the Air Safety Committee on 5 April 2011. They briefed that they had introduced revised procedures to enhance the operational control of Flightline flights, particularly those operating away from their main base, had amended their Operations Manual to include guidance on the use of alternate aerodromes, had amended their training programme to reinforce pilot knowledge of operating procedures, and had revised their pilot selection procedures. (24) Spain informed the Air Safety Committee that following discrepancies found during inspections of Flightline, AESA had initiated on 14 March 2011 a procedure to suspend the AOC of Flightline and had introduced precautionary measures to address the immediate safety concern. AESA confirmed that Flightline had subsequently taken action to address the immediate safety concern and also provided a Corrective Action Plan which was being evaluated by AESA. (25) In light of the actions undertaken by the competent authorities of Spain in resolving the identified safety deficiencies of Flightline and other Spanish air carriers it is assessed that, at this time, no further action is necessary. However, the Commission underlined that if such actions are ineffective in improving the performance of air carriers certified in Spain, action would be necessary to ensure that identified safety risks have been adequately controlled. In the meantime, the Commission, in cooperation with EASA, will continue to monitor the safety performance of Spanish air carriers. (26) INAVIC reported further progress in the resolution of the remaining deficiencies identified by ICAO during its mission on site carried out in January 2010. In particular, INAVIC continues to update the Angolan aviation safety regulations to reflect the last amendments of ICAO standards, further strengthens its capacity, progresses in the recertification of the air carriers in accordance with those regulations, further consolidates its surveillance programme. (27) With regard to the oversight of TAAG Angolan Airlines, INAVIC confirmed the information presented to the Commission on 3 March 2011: two aircraft B777 operated by TAAG had been involved in two serious incidents in December 2010 in Portugal and in Angola with damage not contained to the engine. Following preliminary results of the investigation carried out by the competent authorities of Portugal, at this stage, it appeared that both the air carrier and the competent authorities have taken the necessary measures to address the causes identified in relation with the manufacturer and to prevent their further reoccurrence. The operations have now resumed, including to the EU, under an enhanced surveillance programme in liaison with the manufacturer. (28) INAVIC informed that in the course of the recertification process, oversight activities of certain air carriers have revealed safety concerns and violations of the safety regulations in force, leading INAVIC to take appropriate enforcement actions. Six air carriers found not in compliance with the Angolan aviation safety regulations: AIR GEMINI, SERVISAIR, ALADA, RUI & CONCEICAO, PHA and SAL. In particular, INAVIC provided evidence that their AOC had expired and had not been renewed or were revoked. Consequently, on the basis of the common criteria, these carriers should be removed from Annex A. (29) INAVIC also indicated that the AOC of the two air carriers, ANGOLA AIR SERVICES and GIRA GLOBO, have been suspended. Pending evidence of technical capacity to complete satisfactorily the certification process by 15 April 2011, on the basis of the common criteria, it is assessed that these carriers should remain in Annex A. (30) INAVIC indicated it had recertified five air carriers in accordance with the Angolan Aviation Safety Regulations: SONAIR Air Services in December 2010, AIR26 on 31 January 2011, HELI-MALONGO Aviation Services of Angola, AEROJET, AIRJET and HELIANG on 15 February 2011. However, to date, there is no verified evidence that sufficient investigations had been conducted prior to the issuance of these new AOCs nor that the significant safety concern identified by ICAO in relation to the certification of air carriers in Angola was effectively closed. Consequently, on the basis of the common criteria, it is assessed that these carriers should remain on Annex A. (31) INAVIC further indicated that it had certified one new air carrier: FLY540 on 31 January 2011. However, there is no verified evidence that sufficient investigations was conducted prior to the issuance of these new AOCs nor that the significant safety concern identified by ICAO in relation to the certification of air carriers in Angola was effectively closed. Consequently, on the basis of the common criteria, it is assessed that these carriers should be placed on Annex A. (32) INAVIC finally reported that four air carriers were still in the recertification process: DIEXIM, AIRNAVE, GUICANGO and MAVEWA. The recertification process, which was expected to be completed by end of 2010, was delayed until 15 April 2011, date by which INAVIC indicated that those carriers shall stop operations if not recertified in accordance with the Angolan aviation safety regulations. Pending the conclusion of this process, on the basis of the common criteria, it is assessed that these carriers as well as other air carriers under the regulatory responsibility of INAVIC should remain in Annex A. (33) The Commission urges INAVIC to finalise the recertification of the Angolan air carriers with determination and due consideration to potential safety concerns identified in this process. The Commission also encourages INAVIC to fully cooperate with ICAO in order to validate the progress in the implementation of its corrective action plan, including if possible and as appropriate, through an on-site mission (ICAO Coordinated Validation Mission  ICVM). (34) Further to their last report on the situation in the Kingdom of Cambodia (5), the competent authorities of Cambodia (SSCA) informed that enforcement actions undertaken to address the deficiencies identified in the course of the ICAO audits have lead to the revocation of all Air Operator Certificates (AOC) that were issued to air carriers licensed in the Kingdom of Cambodia at the time of the ICAO audit. (35) In particular, they confirmed that the AOC of Siem Reap International Airways was revoked on 10 October 2010. On the basis of the common criteria, it is assessed that this air carrier should be removed from Annex A. (36) EASA reported on the technical assistance mission carried out in January 2011 to support the capacity building of the competent authorities of the Kingdom of Cambodia. EASA confirmed that the competent authorities of Cambodia have made very significant progress in the resolution of the deficiencies identified by ICAO. In particular, they have restructured completely the aviation legislation and the internal procedures for the initial and continuing oversight of undertakings, which pave the way for an oversight in accordance with the international safety standards. The Commission acknowledges the significant efforts undertaken by the SSCA to comply with the international safety standards and recognises the important of the enforcement actions taken in that respect. (37) All air carriers certified in the Democratic Republic of Congo are subject to an operational ban within the Community and listed in Annex A. There is verified evidence that the competent authorities of the Democratic Republic of Congo have issued an air operating licence to the air carrier Korongo Airlines on 7 January 2011. (38) The Commission entered into consultations with the competent authorities of the Democratic Republic of Congo to obtain clarifications on the situation of this air carrier and the conditions of its oversight. The competent authorities of the Democratic Republic of Congo failed to provide a reply. (39) As there is no evidence of any change to the capacity of the competent authorities of the Democratic Republic of Congo to ensure the oversight of air carriers licensed in that State in compliance with the applicable safety standards, on the basis of the common criteria, it is assessed that Korongo Airlines should be added to Annex A. (40) There is verified evidence of SAFA ramp inspections (6) of aircraft of certain air carriers registered in Georgia indicating various major findings. The competent authorities of Georgia (United Transport Administration  UTA) submitted information regarding enforcement action taken on the AOCs of those air carriers as well as on others. According to this information the following AOCs were revoked: LTD Eurex Airline and JSC Tam Air revoked on 24 November 2010, LTD Sky Way and LTD Sakaviaservice revoked on 29 November 2010, LTD Jav Avia revoked on 18 January 2011, LTD Carre Aviation Georgia revoked on 8 February 2011, LTD Air Batumi revoked on 17 March 2011 and LTD Air Iberia revoked on 4 April 2011. The AOC of LTD Sun Way expired on 3 February 2011 and was not renewed. (41) There is verified evidence of accidents and incidents on the part of several Georgian air carriers. This includes the accident of an aircraft type Ilyushin 76TD with the registration number 4L-GNI operated by Sun Way that occurred in Karachi, Pakistan on 28 November 2010 and the recent accident of aircraft type Canadair CL 600 with the registration number 4L-GAE operated by Georgian Airways that occurred in Kinshasa, Democratic Republic of Congo on 4 April 2011. There is also evidence of safety non-compliances related to aircraft registered in Georgia imported from countries whose air carriers have been subject to an operating ban within the European Union. (42) The Commission, having regard to the abovementioned evidence material, met with the competent authorities of Georgia on 22 March 2011. UTA submitted additional documentation on 22, 25, 28 and 29 March 2011. This documentation indicated that a new independent Civil Aviation Agency is to be established as of 15 April 2011, and that a number of aircraft have been deregistered (7) as a consequence of the revision of the Rules for the state registration and issuance of certificate of airworthiness to Georgian civil aircraft that entered into force on 1 January 2011. (43) UTA made oral presentations to the Air Safety Committee on 5 April 2011. During the presentation UTA confirmed that a number of air operator certificates had been revoked and that twenty nine out of seventy nine aircraft on the state register had been removed. Furthermore, UTA informed about the corrective actions implemented as the result of the ICAO USOAP audit carried out in 2007, and presented a reform programme encompassing the harmonisation of aviation legislation with the EU acquis resulting from the Common Aviation Area Agreement. These efforts are supported by various initiatives such as a twinning programme and technical assistance to UTA in the framework of the TRACECA programme (Transport Corridor Europe-Caucasus-Asia). (44) The Commission and the Air Safety Committee took note of the progress made by UTA, its willingness to provide transparent information and cooperate closely to remove gaps and that further reforms are foreseen in the near future. The Commission will continue to work closely with the competent authorities of Georgia in their efforts to modernise their civil aviation safety system. (45) Member States shall ensure that the ramp inspections on aircraft of air carriers registered in Georgia to verify their effective compliance with the relevant safety standards are intensified pursuant to Commission Regulation (EC) No 351/2008 (8) in order to provide basis for the reassessment of this case during the next Air Safety Committee meeting. (46) Further to Regulation (EU) No 590/2010 (9), the Commission continued actively the consultations with the competent authorities of Indonesia on the actions undertaken by them to improve aviation safety in Indonesia and to ensure compliance with the applicable safety standards. (47) The competent authorities of Indonesia (DGCA) participated in a video conference with the Commission on 11 March 2011 and informed that all air carriers certified in Indonesia, with the exception of Wing Air, had undergone re-certification. The DGCA also informed that only 9 % of the fleet of aircraft operating in Indonesia had yet to be fitted with the required ICAO equipment, that the DGCA had issued an exemption permitting operations until the end of 2011, and that aircraft not fitted after this date would be grounded. (48) The Air Safety Committee takes note of these developments and encourages the competent authorities of Indonesia to continue their efforts to enhance the oversight of air carriers under their regulatory responsibility. (49) The DGCA requested the removal of cargo only air carriers Cardig Air, Republic Express, Asia Link and Air Maleo, and provided documented evidence showing that the operations of these air carriers were limited to only cargo and excluded the carriage of passengers, and that these authorities took appropriate enforcement action to limit their AOCs to exclude operations into and out of the European Union. (50) As a consequence, on the basis of the common criteria, it is assessed that the Indonesian air carriers Cardig Air, Republic Express, Asia Link and Air Maleo should be removed from Annex A. (51) Following the analysis by EASA of the results of ramp checks carried out on aircraft operated into the EU since 2008 by the air carrier Sun DOr certified in Israel revealing repetitive serious non compliances with international safety standards, the Commission entered into formal consultations with the competent authorities of Israel and heard the air carrier on 16 March 2010. The consultations revealed that the air carrier was not properly certified by the competent authorities of Israel as it was holding an AOC despite the fact that it was not able to demonstrate that it ensured safe operation of airworthy aircraft operated under its responsibility (maintenance and operations control outside the company). Furthermore, the company was not able to demonstrate that it had put appropriate remedial and corrective actions in place to provide for sustainable solutions to the various findings raised during SAFA ramp checks. Hence, the consultations could not ascertain that the carrier complies with the relevant safety standards. (52) Following the consultations with the Commission and the European Aviation Safety Agency and further consultations with the air carrier, the competent authorities of Israel decided to revoke the AOC of Sun DOr effective April 1, 2011. Following their decision all aircraft were put on the AOC of another Israeli air carrier and Sun DOr was solely engaged in activities as a ticket seller. (53) The competent authorities of Israel were invited to make presentations regarding the oversight of this air carrier to the Air Safety Committee and did so on 6 April 2011. During their presentation they stated that Sun DOr was not to be (re-)certified. During their presentation, the competent authorities of Israel also informed about their overall efforts to enhance their oversight capabilities and to modernise Israels safety system. (54) Consequently, on the basis of the common criteria, it is assessed that no further action is required. (55) Following the analysis by EASA of the results of ramp checks carried out on aircraft operated into the EU since 2008 by the air carrier Israir certified in Israel revealing repetitive serious non compliances with international safety standards, the Commission entered into formal consultations with the competent authorities of Israel and heard the air carrier on 16 March 2010. The consultations revealed that the air carrier has put in place a series of structural measures designed to ensure that it complies with the relevant safety standards in a sustainable manner. The air carrier changed management (post-holders) with a view to putting effectively in place a safety policy on the basis of a safety management system. It removed from its fleet 3 aircraft of type Airbus A-320 (registration 4X-ABH, 4X-ABD and 4X-ABF) which gave raise to the majority of serious findings raised during SAFA ramp checks. Finally it enhanced the training of qualified staff to ensure that pre-flight inspections are appropriately carried out; it revised its internal operations procedures and introduced a new quality assurance system along with a quality assurance audit system; it revised completely its ground operations manual and its maintenance manual and introduced a modern operations control centre manual. (56) In view of these changes and in the light of the presentation of the competent authorities of Israel in the Air Safety Committee on 6 April 2011, it is assessed that the air carrier is able to improve continuously its performance. Member States will continue to verify the effective compliance of Israir with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation (EC) No 351/2008. (57) The competent authorities of Kazakhstan informed the Commission that they are progressing in an ambitious reform of the aviation sector undertaken since 2009 with a view to enhancing air safety. Following the adoption of a new civil aviation code in July 2010, more than 100 specific aviation regulations are being elaborated and the majority of which are already adopted. The competent authorities are also progressing in their capacity building with the recruitment of additional qualified inspectors, to be continued in the coming months. (58) The competent authorities of Kazakhstan informed that they continued to take enforcement actions. In particular, they informed that they revoked the AOC of the following air carriers: Air Flamingo; Almaty Aviation; Atyrau Aye Zholy; Arkhabay; Asia Continental Avialines; Centr Pankh; Kazavia National Airlines; Kokhshetau Airlines, Orlan 2000; Zherzu Avia. (59) The competent authorities of Kazakhstan stated and provided evidence showing that these air carriers are not any more engaged in commercial air transportation and do not hold any more a valid operating licence in that respect. Therefore they are not considered any more as air carriers within the meaning of Article 2(a) of Regulation EC No 2111/2005. In view of this, on the basis of the common criteria, it is assessed that these ten air carriers should be removed from Annex A. (60) The competent authorities of Kazakhstan also informed that they reconsidered the case of the air carrier KazAirWest, which had its AOC previously revoked, and issued a new AOC to this air carrier. On the basis of the common criteria, it is assessed that this air carrier should be maintained in Annex A. (61) The Commission supports the ambitious reform of the Civil aviation system undertaken by the authorities of Kazakhstan and invites these authorities to continue with determination their efforts to implement the corrective actions plan agreed with ICAO, focusing in priority on the unresolved significant safety concerns and the recertification of all operators under their responsibility. The Commission is ready to organise in due time, with the assistance of the European Aviation Safety Agency and the support of Member States, an on-site assessment to verify the progress achieved in the implementation of the action plan. (62) The competent authorities of Kyrgyzstan informed that the AOCs of the following four air carriers  Golden Rules Airlines (GRS), Max Avia (MAI), Tenir Airlines (TEB) and Sky Gate International (SGD) were revoked in 2009 and 2010 and their ICAO designator codes were recalled by ICAO. Consequently, on the basis of the common criteria, it is assessed that these carriers should be removed from Annex A. (63) The competent authorities of Kyrgyzstan also informed that the AOCs of three other air carriers  Itek Air, Trast Aero and Asian Air, had expired but failed to provide evidence thereof. Consequently, on the basis of the common criteria, it is assessed that these carriers should remain in Annex A. (64) Given that no evidence of full implementation of appropriate remedial actions by the other air carriers certified in Kyrgyzstan and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far, on the basis of the common criteria, it is assessed that these air carriers should remain in Annex A. (65) The Commission encourages the competent authorities of Kyrgyzstan to continue their efforts towards resolution of all non-compliance findings identified during the audit carried out by ICAO in April 2009 as part of its Universal Safety Oversight Audit Programme (USOAP). The European Commission, assisted by the European Aviation Safety Agency and with the support of the Member States, is ready to carry out an assessment on site once the implementation of the action plan submitted to ICAO has sufficiently advanced; The objective of this visit would be to verify the implementation of the applicable safety requirements by the competent authorities and by the undertakings under its oversight. (66) There is evidence of numerous safety deficiencies on the part of Air Madagascar certified in Madagascar. These deficiencies have been identified by the competent authorities of France during ramp inspections performed under the SAFA programme. The results concerning the B-767 aircraft are noticeably worse than other aircraft of the air carrier. The number of findings at each SAFA inspection, the repetition of the safety deficiencies and the fact that the situation is deteriorating since 2010 indicate a serious safety concern. (67) ICAO carried out a Universal Safety Oversight Audit in February 2008 and reported a large number of significant deficiencies with regards to the capability of the civil aviation authorities of Madagascar to perform their air safety oversight responsibilities. (68) The Commission, having regard to the SAFA inspections and the results of the ICAO audit report, entered on 28 February 2011 into a formal consultation with the competent authorities of Madagascar, expressing serious concerns about the safety of the operations of Air Madagascar and urging the carrier and its competent authorities pursuant to Article 7 of Regulation (EC) No 2111/2005 to take measures to respond to ICAO findings and to satisfactorily resolve the safety deficiencies detected by SAFA inspections. (69) The Commission met on 16 March 2011 with the civil aviation authorities of Madagascar and representatives from Air Madagascar in order to get assurance that they have both taken actions to solve the safety deficiencies raised during the SAFA inspections or that at least appropriate measures have been taken to mitigate the identified safety risks. Unfortunately, information provided during this meeting could not demonstrate the conduct of a comprehensive root cause analysis of the safety deficiencies and the implementation of a solid corrective and preventive action plan by the company as well as the running of an appropriate safety oversight programme by the authorities. As a consequence, the civil aviation authorities of Madagascar and the operator Air Madagascar were invited to clarify the situation during the meeting of the Air Safety Committee in April 2011. (70) Air Madagascar and the competent authorities of Madagascar were heard by the Air Safety Committee on 5 April 2011. Air Madagascar presented a further enhanced corrective and preventive action plan based on a solid root cause analysis but failed to provide evidence that these actions have produced results so far. (71) The Committee whilst welcoming the encouraging moves by the air carrier expressed its concerns regarding the persistence of serious weaknesses in the field of the continuing airworthiness of all aircraft operated by Air Madagascar. The air carrier accepted the deficiencies regarding its aircraft of type Boeing B-767. It stated that it considered the measures currently in place capable of mitigating the safety risks for the rest of its fleet because of the lower flight frequencies and/or the age of these aircraft. (72) The Committee acknowledged the efforts made by the air carrier towards bringing sustainable solutions in response to the safety deficiencies raised during the SAFA inspections and urged the competent authorities of Madagascar to enhance their oversight activities with a view to ensuring an effective implementation of the corrective and preventive action plan of the operator without undue delay. (73) Taking into account the numerous and repeated safety deficiencies detected during ramp checks of aircraft of type Boeing B-767 operated by Air Madagascar and the insufficient ability of the company to implement to date an appropriate corrective and preventive actions plan and the lack of exercise of adequate safety oversight exercised by the competent authorities of Madagascar of the operations of this air carrier, the Commission following the opinion of the Air Safety Committee considers that, the air carrier should not be allowed to operate into the Union with its aircraft of type Boeing B-767. Accordingly, on the basis of the common criteria, it is assessed that Air Madagascar should be placed on Annex B and its operations should be subject to restrictions to exclude all aircraft of type Boeing B-767. The air carrier should be permitted to fly into the Union with the other types of aircraft on its AOC as per Annex B. (74) Member States will continue to verify the effective compliance of Air Madagascar with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation (EC) No 351/2008. (75) There is verified evidence of lack of ability of the authority responsible for the safety oversight of air carriers certified in Mozambique to implement and enforce the relevant safety standards, as demonstrated by the results of the audit carried out by the ICAO under the Universal Safety Oversight Audit Programme (USOAP) in January 2010. This audit reported a large number of significant deficiencies with regard to the capability of the civil aviation authorities of Mozambique to discharge their air safety oversight responsibilities. At the time of the issuance of the ICAO final report, more than 77 % of ICAO standards were not effectively implemented. On certain critical elements such as the provision for qualified technical personnel, more than 98 % of ICAO standards were not effectively implemented. Regarding the resolution of safety concerns, more than 93 % of ICAO standards were not effectively implemented. (76) Following the USOAP audit of Mozambique, ICAO has notified to all states party to the Chicago Convention the existence of a significant safety concern affecting the safety oversight of carriers licensed in Mozambique (10), according to which the certification process used in Mozambique for the issuance of an Air Operator Certificate (AOC) does not address the applicable provisions of ICAO Annex 6. In particular, the 15 air operators in Mozambique, including international air operators, still operate with Air Operator Certificates (AOCs) that were issued in accordance with the previous regulations that have been repealed. The competent authorities of Mozambique (IACM) had not evaluated all of the specific items pertaining to the certification process prior to the issuance of an AOC, and the IACM cannot ensure that all of the 15 AOC holders comply with the provisions of Annex 6 and national regulations prior to conducting international flight operations. Furthermore, the IACM has not been performing surveillance inspections of air operators for over 2 years. (77) There is evidence of insufficient ability from the competent authorities of Mozambique to remedy effectively the non-compliance findings made by ICAO, as demonstrated by the fact that a significant part of the corrective action plans proposed by these authorities to remedy the non-compliance findings identified by ICAO were not considered acceptable by ICAO. This is in particular the case for the significant safety concern identified by ICAO, which remains unresolved. Furthermore, the competent authorities of Mozambique informed that the implementation of the corrective action plans has experienced delays. (78) The Commission, having regard to the results of the ICAO USOAP audit, has entered into consultations with the competent authorities of Mozambique (IACM) in March 2010, expressing serious concerns about the safety of the operations of air carriers licensed in the State, asking for clarifications regarding the actions undertaken by the competent authorities to address the findings identified by ICAO. (79) IACM submitted documentation between April 2010 and April 2011 and made presentations to the Air Safety Committee on 6 April 2011. IACM indicated that following the submission to ICAO of the above mentioned corrective action plan, they have initiated the first steps of its implementation. They informed in particular that a reform of IACM is underway, with a view to strengthen significantly its independence and its oversight capacity, and that pending the recruitment of sufficient qualified inspectors IACM had entered into contracts with external consultants to support the oversight activities. However, in the opinion of the Air Safety Committee, IACM did not provide evidence that IACM alone has currently sufficient resources to ensure the oversight of all air carriers certified in Mozambique. They informed that 13 air carriers are certified in Mozambique and that they have been able, with the support of these consultants, to recertify 8 of them in 2010 in accordance with the Civil Aviation Regulations of Mozambique, including three air carriers involved in international flights  Mozambique Airlines, Mozambique Express and Trans Airways. However, in the opinion of the Air Safety Committee, they did not provide evidence that these carriers are subject to a continuous oversight in line with the applicable safety standards. Finally, they confirmed that 5 air carriers, declared to be solely involved in domestic operations, continue to operate with AOCs that were issued in accordance with the previous regulations that have been repealed; however, IACM did not provide these certificates. Furthermore, the significant safety concern notified by ICAO in that respect remains open to date. (80) Mozambique Airlines (LAM) made written submissions and made presentations to the Air Safety Committee on 6 April 2011. LAM confirmed it was recertified on 6 April 2010 in accordance with the Civil Aviation Regulations of Mozambique. However, this AOC, which expired on 5 April, was renewed on 6 April 2011 by IACM with a limitation to exclude the low visibility approaches in Cat III as it was confirmed the carrier did not have the approvals to conduct such approaches. Mozambique Express (MEX) made written submissions and made presentations to the Air Safety Committee on 6 April 2011. MEX confirmed it was recertified in April 2010 in accordance with the Civil Aviation Regulations of Mozambique, although four aircraft of type Embraer 120 are operated without being equipped with E-GPWS (TAWS). (81) The Commission and the Air Safety Committee acknowledge the efforts made to reform the civil aviation system in Mozambique and the first steps undertaken to address the safety deficiencies reported by ICAO. However, on the basis of the common criteria, pending the effective implementation of adequate corrective actions to remedy the deficiencies identified by ICAO and in particular the significant safety concerns, it is assessed that the competent authorities of Mozambique are, at this stage, not able to implement and enforce the relevant safety standards on all air carriers under their regulatory control. Therefore, all air carriers certified in Mozambique should be subject to an operating ban and therefore included in Annex A. (82) The competent authorities of Portugal reported that they have agreed to provide technical assistance to the competent authorities of Mozambique and started to do so. This technical assistance will in particular encompass training of qualified staff and procedures in the area of exercise of oversight. (83) The Commission and the Air Safety Committee encourage Mozambique to continue to fully cooperate with ICAO to validate an adequate corrective action plan to remedy the deficiencies identified by that Organisation and to validate the progress in its implementation through an ICVM mission in due time. The European Commission, with the support of the European Aviation Safety Agency, as well as the Member States, is ready to consider providing technical assistance if necessary in that respect. (84) The Commission following the opinion of the Air Safety Committee will be ready to reassess the situation on the basis of verified evidence that the implementation of the action plan submitted to ICAO has sufficiently advanced. (85) Following a visit by the Commission to the Russian Federation in December 2010, the competent authorities of the Russian Federation submitted information regarding the AOCs of certain Russian air carriers whose results in SAFA ramp inspections indicated various major findings per inspection. Furthermore, during consultations with these authorities on 8 March the competent authorities of the Russian Federation undertook to submit to the Commission the following information: a) information on the results of their surveillance activities of the RU authorities on the identified Russian air carriers; b) information on the implementation of corrective actions by these air carriers to resolve problems identified during SAFA ramp inspections; and c) the list of AOCs of certain Russian air carriers flying into the EU. (86) On the basis of the information submitted by the competent authorities of the Russian Federation, the following aircraft contained in the AOCs of certain air carriers do not currently comply with ICAO standards and the Air Safety Committee urges the Commission to seek to clarify the international operations of these aircraft with the competent authorities of the Russian Federation: (a) Aircompany Yakutia: aircraft Antonov AN-140 registration RA-41250; AN-24RV registration RA-46496, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360; RA-47363AN-26 registration RA-26660; aircraft Tupolev TU-154M registration RA-85007, RA-85707 and 85794. (b) Atlant Soyuz: aircraft Tupolev TU-154M registration RA-85672 and RA-85682 previously operated by Atlant Soyuz are both aircraft currently operated by other air carriers certified in the Russian Federation. (c) Gazpromavia: aircraft Tupolev TU-154M registration RA-85625 and RA-85774; Yakovlev Yak-40 registration RA-87511, RA- 88300 and RA-88186; Yak-40K registration RA-21505, RA-98109 and RA-8830; Yak-42D registration RA-42437; all (22) helicopters Kamov Ka-26 (unknown registration); all (49) helicopters Mi-8 (unknown registration); all (11) helicopters Mi-171 (unknown registration); all (8) helicopters Mi-2 (unknown registration); all (1) helicopter EC-120B: RA-04116. (d) Kavminvodyavia: aircraft Tupolev TU-154B registration RA-85494 and RA-85457. (e) Krasnoyarsky Airlines: the aircraft of type TU-154M RA-85672 previously on the AOC of Krasnoyarsky Airlines, which was revoked in 2009 is currently operated by Atlant Soyuz; the aircraft of the same type with registration RA-85682 is operated by another air carrier certified in the Russian Federation. (f) Kuban Airlines: aircraft Yakovlev Yak-42 registration RA-42331, RA-42350, RA-42538, and RA-42541. (g) Orenburg Airlines: aircraft Tupolev TU-154B registration RA-85602; all TU-134 (unknown registration); all Antonov An-24 (unknown registration); all An-2 (unknown registration); all helicopters Mi-2 (unknown registration); all helicopters Mi-8 (unknown registration). (h) Moscovia Airlines: aircraft Antonov AN-12 RA-12193 and RA-12194. (i) Tatarstan Airlines: aircraft Yakovlev Yak-42D registration RA-42374 and RA-42433. (j) Ural Airlines: aircraft Tupolev TU-154B registration RA-85508 (the aircraft RA-85319, RA-85337, RA-85357, RA-85375, RA-85374 and RA-85432 are currently not operated for financial reasons). (k) UTAir: aircraft Tupolev TU-154M registration RA-85733, RA-85755, RA-85806, RA-85820; all (24) TU-134: RA-65024, RA-65033, RA-65127, RA-65148, RA-65560, RA-65572, RA-65575, RA-65607, RA-65608, RA-65609, RA-65611, RA-65613, RA-65616, RA-65620, RA-65622, RA-65728, RA-65755, RA-65777, RA-65780, RA-65793, RA-65901, RA-65902, and RA-65977; the aircraft RA-65143 and RA-65916 are operated by another Russian carrier; all (1) TU-134B: RA-65726; all (10) aircraft Yakovlev Yak-40: RA-87348 (currently not operated for financial reasons), RA-87907, RA-87941, RA-87997, RA-88209, RA-88227 and RA-88280; the aircraft of the same type RA-87292 and RA-88244 have been retired; all helicopters Mil-26: (unknown registration); all helicopters Mil-10: (unknown registration); all helicopters Mil-8 (unknown registration); all helicopters AS-355 (unknown registration); all helicopters BO-105 (unknown registration); the aircraft of type AN-24B RA-46388 and RA-87348 are not operated for financial reasons; RA-46267 and RA-47289 and the aircraft of type AN-24RV RA-46509, RA-46519 and RA-47800 are operated by another Russian carrier. (l) Rossija (STC Russia): aircraft Tupolev TU-134 registration RA-65979, the aircraft RA-65904, RA-65905, RA-65911, RA-65921 and RA-65555 are operated by another Russian carrier; aircraft Ilyushin IL-18 registration RA-75454 is operated by another Russian carrier; aircraft Yakovlev Yak-40 registration RA-87203, RA-87968, RA-87971, RA-87972 and RA-88200 are operated by another Russian carrier. (m) Russair: aircraft Tupolev TU-134A registration RA 65124, RA-65908, RA-65087, RA-65790, RA-65576, RA-65102, RA-65550 and RA-65691. (n) Kosmos: aircraft Tupolev TU-134-A3 registration RA-65805,RA-65010, RA-65097, RA-65557, RA-65566, TU-134-B registration RA-65574. (o) The 224th-Flight Unit State Airlines: aircraft Ilyushin IL-76MD registration RA-76638 and RA-78750. (p) Daghestan Airlines: aircraft Tupolev TU-134B registration RA-65569. (q) Kogalymavia: aircraft Tupolev TU-134A3 registration RA-65943, RA-65045, RA-65943, RA65944 and RA-65944; Tupolev TU-154B2 registration RA-85522. (87) The Commission and the Air Safety Committee take note of the submissions by the competent authority of the Russian Federation and will pursue the sustainable resolution of identified safety non compliances through further technical consultations with the competent authorities of the Russian Federation. (88) In the meantime, Member States will continue to verify the effective compliance of Russian air carriers with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008 and the Commission will continue to closely monitor the actions taken by them. (89) The air carrier Ukrainian Mediterranean Airlines (UMAir) requested to be heard by the Air Safety Committee and made written submissions in advance. It informed that further to its fleet renewal plans the aircraft of type DC-9 51 were not operated anymore. Also it informed that it had been re-certified by the Ukrainian civil aviation authority (UKR SAA) in January 2011 and that it had received an AOC valid for 2 years. (90) UMAir also provided documentation intending to demonstrate that all corrective actions stemming from the EU visits in May and October 2009 had been closed. Furthermore, it provided documentation regarding the verification of the status of implementation of corrective action addressing findings raised by the UKR SAA during surveillance activities. It has also submitted an investigation report on a serious incident that occurred in Beirut on 21 September 2010. According to this report the emergency landing of DC-9-51 registration UR-CBY, shortly after take-off, was due to engine shut down, which was most probably caused by bird strike. However, the report also revealed that one critical engine-inoperative procedure had not been included in UMAirs Manual of Operations. (91) Given that the report of a ramp inspection carried out in the EU (11) on 28 February 2011 on aircraft UR-CHN operated by the air carrier revealed serious deficiencies, the Commission requested additional information to the air carrier. In response to this request the air carrier provided documentation on the operations specifications and airworthiness certificate for the aircraft MD83 registration UR-CHN showing that it is equipped with ICAO mandatory equipment. (92) The carrier was invited to a technical meeting on 25 March 2011 to clarify the outstanding issues. During and following the meeting it provided details on the results of internal audits, inspections and ramp checks and respective corrective measures undertaken and indicated that its current Manual of Operations contained all necessary normal, abnormal and emergency procedures and provides for recurrent training on simulators. (93) UKR SAA requested to make presentations to the Air Safety Committee and did so on 6 April 2011 where it presented the process of inspections and verification and reporting of the implementation of corrective measures by the air carriers under its safety oversight, including UMAir. UKR SAA confirmed that UMAir had rectified all findings identified during the EU visits in May and October 2009. UKR SAA also stated that it continued to discharge its responsibilities as State of Registry and State of Operator with respect to the UMAirs wet leasing operations. (94) The Air Safety Committee welcomed the improvements achieved by UMAir in the implementation of international safety standards and the suspension of DC-9-51 aircraft operations, as well as the statements made by the UKR SAA and considered that the operations of this air carrier should no longer be subject to any restrictions. Therefore, on the basis of the common criteria, it is assessed that Ukrainian Mediterranean Airlines (UM Air) should be removed from Annex B. (95) Member States will continue to verify the effective compliance of UMAir with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation (EC) No 351/2008. (96) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the Community list updated on 22 November 2010 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (97) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex A to this Regulation; (2) Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2011. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 373, 31.12.1991, p. 4. (4) Recital 13 of Regulation (EU) No 1071/2010, OJ L 306, 23.11.2010, p. 45. (5) Regulation (EU) No 590/2010 of 5 July 2010 (OJ L 170, 6.7.2010, p. 12). (6) SAFA inspections numbers: AESA-E-2010-255; No AESA-E-2010-328; No BCAA-2010-134;; No CAA-NL-2010-20; No DGAC/F-2010-1024; No DGAC/F-2010-1708; No MOTLUX-2010-19. (7) The following aircraft were deregistered in the period 13.8.2010  23.3.2011: two AN-12 with registration numbers 4L-GLU and 4L-FFD and four IL-76 with registration numbers 4L-FFG, 4L-GLP, 4L-GLX, 4L-FFE operated by Sky Way; two IL-76 with registration numbers 4L-GLR and 4L-GLK and two AN-12 with registration numbers 4L-GLT and 4L-GLN operated by Saqaviaservice; three IL-76 with registration numbers 4L-GLM, 4L-MGC and 4L-MGM operated by Sun Way; one IL-76 with registration number 4L-AWA operated by Air West; three AN-12 with registration numbers 4L-IRA, 4L-HUS, 4L-VAL operated by Air Victor Georgia; one AN-12 with registration number 4L-PAS operated by Transaviaservice; one AS-350B3 with registration number 4L-GGG operated by Aviaservice; one AN-28 with registration numbers 4L-28001 operated by Georgian Aviation University; one YAK-40 with registration number 4L-AAK operated by Tam Air; one B-737 with registration number 4L-TGM operated by Georgia Airways; one AN-26 with registration number 4L-JAV operated by Jav Avia; one AN-12 with registration number 4L-BKN operated by Fly Adjara; two AN-26 with registration numbers 4L-GST and 4L-GSS operated by Carre Aviation Georgia; one B-747 with registration number 4L-KMK operated by Eurex Airlines; one SAAB 340 with registration number 4L  EUI operated by Georgian International Airlines and one MI  8T with registration number 4L BGA operated by Tisheti. (8) OJ L 109, 19.4.2008, p. 7. (9) OJ L 170, 6.7.2010, p. 9. (10) ICAO finding OPS/01. (11) SCAA-2011-30. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air operator certificate (AOC) number or operating licence number ICAO airline designation number State of the operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 ABB Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) CONGO EXPRESS 409/CAB/MIN/TVC/083/2009 EXY Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EGAMS Unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORTE AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua, Indonesia Air Asia and Metro Batavia, including Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 MKE Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AERO AIR COMPANY AK-0429-10 ILK Republic of Kazakhstan AIR ALMATY AK-0409-09 LMY Republic of Kazakhstan AIR TRUST AIRCOMPANY AK-0412-10 RTR Republic of Kazakhstan AK SUNKAR AIRCOMPANY AK-0396-09 AKS Republic of Kazakhstan ASIA CONTINENTAL Airlines AK-0345-08 CID Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ATMA AIRLINES AK-0437-10 AMA Republic of Kazakhstan AVIA-JAYNAR/AVIA-ZHAYNAR AK-0435-10 SAP Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0383-09 BBS Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0428-10 BEK Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0415-10 BRY Republic of Kazakhstan COMLUX AK-0399-09 KAZ Republic of Kazakhstan DETA AIR AK-0417-10 DET Republic of Kazakhstan EAST WING AK-0411-09 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0427-10 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL AK-0389-09 KZE Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0439-11 MZA Republic of Kazakhstan JET AIRLINES AK-0419-10 SOZ Republic of Kazakhstan JET ONE AK-0433-10 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0349-09 KUY Republic of Kazakhstan KAZAIRWEST AK-0404-09 KAW Republic of Kazakhstan KAZAVIASPAS AK-0405-09 KZS Republic of Kazakhstan MEGA AIRLINES AK-0424-10 MGK Republic of Kazakhstan MIRAS AK-0402-09 MIF Republic of Kazakhstan PRIME AVIATION AK-0393-09 PKZ Republic of Kazakhstan SAMAL AIR AK-0407-09 SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0426-10 SAH Republic of Kazakhstan SEMEYAVIA AK-400-09 SMK Republic of Kazakhstan SCAT AK-0420-10 VSV Republic of Kazakhstan SKYBUS AK-0432-10 BYK Republic of Kazakhstan SKYJET AK-0398-09 SEK Republic of Kazakhstan UST-KAMENOGORSK/AIR DIVISION OF EKA AK-0440-11 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0438-11 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR 36 AZZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINE Unknown KGA Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA Unknown Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mauritania, including Islamic Republic of Mauritania MAURITANIA AIRWAYS MTW Islamic Republic of Mauritania All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique MOZAMBIQUE AIRLINES  LINHAS AEREAS DE MOÃ AMBIQUE MOZ-01/2010 LAM Republic of Mozambique MOZAMBIQUE EXPRESS/MEX 02 of 2010 MXE Republic of Mozambique TRANS AIRWAYS/KAYA AIRLINES 03 of 2010 Unknown Republic of Mozambique HELICOPTEROS CAPITAL Unknown Unknown Republic of Mozambique CFA MOZAMBIQUE Unknown Unknown Republic of Mozambique UNIQUE AIR CHARTER Unknown Unknown Republic of Mozambique AEROVISAO DE MOZAMBIQUE Unknown Unknown Republic of Mozambique SAFARI AIR Unknown Unknown Republic of Mozambique ETA AIR CHARTER LDA 04 of 2010 Unknown Republic of Mozambique EMILIO AIR CHARTER LDA 05 of 2010 Unknown Republic of Mozambique CFM-TTA SA 07 of 2010 Unknown Republic of Mozambique AERO-SERVICOS SARL 08 of 2010 Unknown Republic of Mozambique VR CROPSPRAYERS LDA 06 of 2010 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including Republic of the Philippines AEROWURKS AERIAL SPRAYING SERVICES 2010030 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 GAP Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines AIRTRACK AGRICULTURAL CORPORATION 2010027 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 4AN9800036 Unknown Republic of the Philippines AVIATION TECHNOLOGY INNOVATORS, INC. 4AN2007005 Unknown Republic of the Philippines AVIATOURS FLYN INC. 200910 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines BEACON Unknown Unknown Republic of the Philippines BENDICE TRANSPORT MANAGEMENT INC. 4AN2008006 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 4AN9800025 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 CEB Republic of the Philippines CHEMTRAD AVIATION CORPORATION 2009018 Unknown Republic of the Philippines CM AERO 4AN2000001 Unknown Republic of the Philippines CORPORATE AIR Unknown Unknown Republic of the Philippines CYCLONE AIRWAYS 4AN9900008 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines F.F. CRUZ AND COMPANY, INC. 2009017 Unknown Republic of the Philippines HUMA CORPORATION 2009014 Unknown Republic of the Philippines INAEC AVIATION CORP. 4AN2002004 Unknown Republic of the Philippines ISLAND AVIATION 2009009 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR, INCORPORATED 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 2010029 Unknown Republic of the Philippines MINDANAO RAINBOW AGRICULTURAL DEVELOPMENT SERVICES 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP. 2010020 Unknown Republic of the Philippines OMNI AVIATION CORP. 2010033 Unknown Republic of the Philippines PACIFIC EAST ASIA CARGO AIRLINES, INC. 4AS9800006 PEC Republic of the Philippines PACIFIC AIRWAYS CORPORATION 4AN9700007 Unknown Republic of the Philippines PACIFIC ALLIANCE CORPORATION 4AN2006001 Unknown Republic of the Philippines PHILIPPINE AIRLINES 2009001 PAL Republic of the Philippines PHILIPPINE AGRICULTURAL AVIATION CORP. 4AN9800015 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 2010024 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 2010021 Unknown Republic of the Philippines SOUTH EAST ASIA INC. 2009004 Unknown Republic of the Philippines SOUTHSTAR AVIATION COMPANY, INC. 4AN9800037 Unknown Republic of the Philippines SPIRIT OF MANILA AIRLINES CORPORATION 2009008 MNP Republic of the Philippines SUBIC INTERNATIONAL AIR CHARTER 4AN9900010 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 4AN2000002 Unknown Republic of the Philippines TOPFLITE AIRWAYS, INC. 4AN9900012 Unknown Republic of the Philippines TRANSGLOBAL AIRWAYS CORPORATION 2009007 TCU Republic of the Philippines WORLD AVIATION, CORP. Unknown Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines YOKOTA AVIATION, INC. Unknown Unknown Republic of the Philippines ZENITH AIR, INC. 2009012 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 RIT Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan SUDAN AIRWAYS Unknown SUD Republic of the Sudan SUN AIR COMPANY 051 SNR Republic of the Sudan MARSLAND COMPANY 040 MSL Republic of the Sudan ATTICO AIRLINES 023 ETC Republic of the Sudan FOURTY EIGHT AVIATION 054 WHB Republic of the Sudan SUDANESE STATES AVIATION COMPANY 010 SNV Republic of the Sudan ALMAJARA AVIATION Unknown MJA Republic of the Sudan BADER AIRLINES 035 BDR Republic of the Sudan ALFA AIRLINES 054 AAJ Republic of the Sudan AZZA TRANSPORT COMPANY 012 AZZ Republic of the Sudan GREEN FLAG AVIATION 017 Unkown Republic of the Sudan ALMAJAL AVIATION SERVICE 015 MGG Republic of the Sudan NOVA AIRLINES 001 NOV Republic of the Sudan TARCO AIRLINES 056 Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air operator certificate (AOC) number ICAO airline designation number State of the operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 KOR DPRK All fleet with the exception of: 2 aircraft of type TU- 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B-767, 4 aircraft of type B-757, 10 aircraft of type A319/320/321, 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB, P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP and 9G-RAC Republic of Ghana AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: 2 aircraft of type Boeing B-737-300, 2 aircraft of type ATR 72-500, 1 aircraft of type ATR 42-500, 1 aircraft of type ATR 42-320 and 3 aircraft of type DHC 6-300 All fleet with the exception of: 5R-MFH, 5R-MFI, 5R-MJE, 5R-MJF, 5R-MJG, 5R-MVT, 5R-MGC, 5R-MGD, 5R-MGF Republic of Madagascar AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A-300, 8 aircraft of type A-310, 1 aircraft B-737 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 3 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TBF, D2-TBG, D2-TBH, D2-TBJ Republic of Angola (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) Iran Air is allowed to operate to the European Union using the specific aircraft under the conditions set out in recital 69 Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.